--------------------------------------------------------------------------------

Exhibit 10.8
 
DEBT SUBORDINATION AGREEMENT


Lender:
M&I Business Credit, LLC
Creditor:
Richard Kiphart
Debtor:
Nature Vision, LLC
Date:
November 8, 2007



WHEREAS, the Debtor is now or hereafter may be indebted to the Lender on account
of loans or other extensions of credit or financial accommodations from the
Lender to Debtor, or to any other person under the guaranty or endorsement of
the Debtor (all indebtedness of every type and description which the Debtor may
now or at any time hereafter owe to the Lender, whether such indebtedness now
exists or is hereafter created or incurred, whether such indebtedness is fixed
or contingent, liquidated or unliquidated, is hereinafter collectively referred
to as “Lender Indebtedness”); and


WHEREAS, the Debtor is also indebted to the Creditor in the sum of $1,000,000
evidenced by Demand Promissory Note, which is attached hereto as Exhibit A;


WHEREAS, the Lender is unwilling to continue the existing Lender Indebtedness or
to make future loans or to continue to extend financial accommodations unless
the Creditor executes this Debt Subordination Agreement;


NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Creditor does hereby agree with Lender as follows:


1.           The payment of all Debtor’s indebtedness to the Creditor of every
type and description whether now existing or hereafter created or incurred, all
such indebtedness being hereinafter collectively referred to as the
“Subordinated Indebtedness” is hereby expressly subordinated to the extent and
in the manner hereinafter set forth to the payment in full of all the Lender
Indebtedness.  Regardless of any priority otherwise available to Creditor by law
or by agreement, any security interest, lien, claim or right (the “Lien”)
Creditor may now hold or hereafter acquire in any collateral now or hereafter
securing payment of Lender Indebtedness (the “Collateral”) shall be and remain
fully subordinated for all purposes to the Lien Lender now holds or hereafter
acquires in the Collateral.


2.           Until all the Lender indebtedness has been paid in full, without
the Lender’s prior written consent, the Creditor will not demand, receive or
accept any payment whatsoever from the Debtor in respect of the Subordinated
Indebtedness if any of the following circumstances exist or events occur:  (a)
at the time of payment the Debtor is in default in any respect on any of the
Debtor’s then existing Lender Indebtedness, (b) the payment to the Creditor
creates a default in any respect on any of the Debtor’s then existing Lender
Indebtedness, (c) the payment to the Creditor increases the Debtor’s then
existing Lender Indebtedness in excess of collateral eligible for advance under
then existing standard criteria and formulae, or (d) the Debtor has insufficient
funds available to operate its business and pay its debts in the ordinary course
either before the payment to the Creditor or as a result thereof.


 
44

--------------------------------------------------------------------------------

 
 
3.           In the event that the Creditor shall receive any pay­ment on the
Subordinated Indebtedness which the Creditor is not entitled to receive under
the provisions of the foregoing Paragraph 2, the Creditor will hold the amount
so received in trust for the Lender and will forthwith turn over such payment to
the Lender in the form received (except for the endorsement of the Creditor
where necessary) for application on the then existing Lender Indebtedness
(whether due or not due), in such manner of application as the Lender may deem
appropriate.  In the event of the failure of the Creditor to make any
endorsement required under this Subordination Agreement, the Lender, or any of
its officers or employees on behalf of the Lender, is hereby irrevocably
appointed as attorney-in-fact for the Creditor to make the same in the
Creditor’s name.


4.           The Creditor will not commence any action or proceeding against the
Debtor to recover all or any part of the unpaid principal amount of the
Subordinated Indebtedness, exercise or enforce any right or remedy against the
Debtor or its property, or join with any creditor (unless the Lender shall so
join) in bringing any proceedings against the Debtor under any bankruptcy,
reorganization, readjustment of debt, arrangement of debt, receivership,
liquidation or insolvency law or statute of the federal or any state government,
unless and until the Lender Indebtedness has been paid in full.


5.           In the event of any receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization or arrangement with
creditors, whether or not pursuant to bankruptcy laws, the sale of all or
substantially all of the assets, dissolution, liquidation or any other
marshalling of the assets or liabilities of the Debtor, the Creditor will file
all claims, proofs of claim or other instruments of similar character necessary
to enforce the obligations of the Debtor in respect of the Subordinated
Indebtedness and will hold in trust for the Lender and promptly pay over to the
Lender in the form received (except for the endorsement of the Creditor where
necessary) for application on the then existing Lender Indebtedness, any and all
moneys, dividends or other assets received in any such proceed­ings on account
of the Subordinated Indebtedness, unless and until Lender Indebtedness has been
paid in full.  In the event that the Creditor shall fail to take any such
action, the Lender, as attorney-in-fact for the Creditor, may take such action
on behalf of the Creditor.  The Creditor hereby irrevocably appoints the Lender,
or any of its officers or employees on behalf of the Lender, as the
attorney-in-fact for the Creditor with the right (but not the duty) to demand,
sue for, collect and receive any and all such moneys, dividends or other assets
and give acquittance therefor and to file any claim, proof of claim or other
instrument of similar character, and to take such other proceedings in the
Lender’s own name or in the name of the Creditor as the Lender may deem
necessary or advisable for the enforcement of the agreements contained herein;
and the Creditor will execute and deliver to the Lender such other and further
powers of attorney or instruments as the Lender may request in order to
accomplish the foregoing.
 
 
45

--------------------------------------------------------------------------------

 
 
6.           The Creditor will cause all notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness or any part thereof to
contain a specific statement thereon to the effect that the indebtedness thereby
evidenced is subject to the provisions of this Subordination Agreement.  At the
request of the Lender, the Creditor will deposit with the Lender all of the
notes, bonds, debentures or other instruments evidencing the Subordinated
Indebtedness or any part thereof, which notes, debentures or other instruments
may be held by the Lender so long as there remains outstanding any Lender
Indebtedness and until this Subordination Agreement is terminated as hereinafter
provided.  Without the prior written consent of the Lender, the Creditor will
not assign, transfer or pledge to others any of the Subordinated Indebtedness or
agree to a discharge or forgiveness of the same so long as there remains
outstanding any Lender Indebtedness and until this Subordination Agreement is
terminated as hereinafter provided.


7.           None of the provisions of this Subordination Agreement shall be
deemed or construed to constitute a commitment or an obligation on the part of
the Lender to make any future loans or other extensions of credit or financial
accommodation to the Debtor or any other person.


8.           This Subordination Agreement shall constitute a continuing
agreement of subordination, and the Lender may continue, without notice to or
consent by the Creditor, to make loans and extend other credit or financial
accommodation to or for the account of the Debtor in reliance upon this
Subordination Agreement until written notice of revocation of this Subordination
Agreement shall have been received by the Lender from the Creditor.  Any such
notice of revocation shall not affect this Subordination Agreement in relation
to any Lender Indebtedness then existing or created thereafter pursuant to any
previous com­mitment of the Lender to the Debtor, or any extensions or renewals
of any such Lender Indebtedness, and as to all such Lender Indebtedness and
extensions or renewals thereof, this Sub­ordination Agreement shall continue
effective until the same have been fully paid with interest.  If there be more
than one signer of this Subordination Agreement, any such notice of revocation
shall be effective only as to the one giving such notice of revocation.  For
purposes of this Subordination Agreement, the Lender Indebtedness shall not be
deemed to be paid in full if the Lender shall have established a line of credit
in favor of the Debtor, whether or not the Lender shall have any obligation to
make any advances or issue guaranties or letters of credit or make other
financial accommodations thereunder, or if the Debtor shall have guaranteed the
repayment of advances or other financial accommo­dations under such a line of
credit in favor of another person.


9.           The Lender may, at any time, and from time to time, either before
or after any such notice of revocation, without the consent of or notice to the
Creditor, without incurring responsibility to the Creditor, and without
impairing or releasing any of its rights or any of the obligations of the
Creditor hereunder:  (a) change the interest rate or change the amount of
payment or extend the time of payment or renew or otherwise alter the terms of
any Lender Indebtedness or any instrument evidencing the same in any manner; (b)
sell, exchange, release or otherwise deal with all or any part of any property
at any time securing payment of the Lender Indebtedness or any part thereof; (c)
release anyone liable in any manner for the payment or collection of the Lender
Indebtedness or any part thereof; (d) exercise or refrain from exercising any
right against the Debtor or others (including the Creditor); and (e) apply any
sums received by the Lender, by whomsoever paid and however realized, to Lender
Indebtedness in such manner as the Lender shall deem appropriate.
 
 
46

--------------------------------------------------------------------------------

 
 
10.           No waiver shall be deemed to be made by the Lender of any of its
rights hereunder unless the same shall be in writing signed on behalf of the
Lender, and each such waiver, if any, shall be a waiver only with respect to the
specific matter or matters to which the waiver relates and shall in no way
impair the rights of the Lender or the obligations of the Creditor to the Lender
in any other respect at any other time.


11.           This Subordination Agreement and every part hereof shall be
binding upon the Creditor and upon the heirs, legal representatives, successors
and assigns of the Creditor and of each of them, respectively (in case this
Subordination Agreement be signed by more than one signer), from and after the
date of its execution and delivery to the Lender irrespective of whether this or
any similar agreement is executed by any other creditor of the Debtor.  This
Subordination Agreement is enforceable by the Lender and each of its
participants, successors and assigns.  Notice of acceptance by the Lender of
this Subordination Agreement or of reliance by the Lender upon the subordination
herein contained is hereby waived by the Creditor.


12.           If more than one Creditor shall sign this Subordination Agreement,
then the covenants, promises and agreements herein contained shall be construed
to be the several promises, covenants and agreements of each of those signers.


IN WITNESS WHEREOF, the Creditor has executed this Subordination Agreement as of
the day and year first above written.



 
/S/ Richard Kiphart
 
Richard Kiphart



The undersigned, being the Debtor referred to in the foregoing Subordination
Agreement, hereby acknowledges receipt of a copy thereof and agrees to all of
the terms and provisions thereof, and agrees to and with the Lender named
therein that the undersigned will make no payment of the  Subordinated
Indebtedness therein described or consent to or participate in any act whatever
which payment or act is in violation of any of the provisions of said
Subordination Agreement.  The undersigned hereby authorizes the Lender, without
notice to the undersigned, to declare all of the Lender Indebtedness to be due
and payable forthwith upon any violation of the undersigned of any of the
provisions of the said Subordination Agreement.


 
47

--------------------------------------------------------------------------------

 
 

 
NATURE VISION, LLC 
       
By  
/S/ Jeffrey P. Zernov                               
Its
Chief Executive Officer




48

--------------------------------------------------------------------------------